DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responses to Amendments and Arguments
The amendments filed 07/18/2022 have been entered. Claims 1, 3-5 and 8-14 are amended and claims 2 and 15 is canceled. Claims 1 and 3-14 remain pending in the application. 
Applicant’s amendments filed 07/18/2022 have been fully considered overcome drawings, claim and specification objections previously set forth in the Non-Final Office Action mailed 4/18/2022.  
Applicant's amendments filed 07/18/2022 with respect to the rejection of
claims 1-15 under 35 U.S.C. 112(a) or 112 (pre-AIA ), first paragraph have been fully considered and are persuasive. Thus, the rejection of claims 1-15 under 35 U.S.C. 112(a) or 112 (pre-AIA ), first paragraph has been withdrawn.
Applicant's amendments filed 07/18/2022 with respect to the rejection of
claims 1-15 under 35 U.S.C. 112(b) or 112 (pre-AIA ), 2nd paragraph have been fully considered and are persuasive. Thus, the rejection of claims 1-15 under 35 U.S.C. 112(b) or 112 (pre-AIA ), 2nd paragraph has been withdrawn.

Applicant's argument and amendments filed 07/18/2022 with respect to
the rejection of claims 1-15 directed to a judicial exception under 35 U.S.C. 101 have been fully considered and are persuasive. (See the detailed response presented below). 
On page 13 of Applicant’s response, Applicant alleges that the wrist-worn apparatus would comprise a only physical device, which would not be just a generic wearable device (since a generic wearable device cannot perform the claimed process or method) by stating that an accelerometer signal is an electronic signal that cannot be detected by the human mind; it cannot be "sampled" by the human mind.  Further, on page 15 of Applicant’s response, Applicant alleges that the claims do indeed incorporate the alleged abstract idea into a practical application. For example, the claims recite a physical, multicomponent wrist-worn wearable device that comprises at least an accelerometer configured to generate a signal indicative of movement by the user of the limb on which the wrist-worn apparatus is worn, a memory comprising instructions, a processor configured to execute the instructions, and a display configured to provide a determination that the apparatus is either associated with a left limb or a right limb.
The Examiner respectfully disagrees.
	The accelerometer, memory, a processor and a display are additional elements recited at a high-level of generality to perform general functions of an accelerometer and a computer without improvements to the functioning of a computer or to other technology or technical field. (MPEP 2106.05(a)).  The feature related to generating a signal indicative of the user’s movement is not a meaningful limitation to improvements to the functioning of an accelerometer, but just a “apply it” element of an accelerometer to perform an insignificant pre-solution activity for merely gathering routine data (i.e., a signal and samples obtained or derived from it), where the accelerometer is configured to perform generic function or technology to generate or detect a signal indicative of the user’s movement. (See MPEP 2106.05(f) and 2106.05(g)).  The feature related to “sample a signal obtained or derived from the accelerometer to generate accelerometer samples” is not a meaningful limitation to improvements to the functioning in the sampling process, but is insignificant extra-solution activity to gather routine data based on the signal from the accelerometer, where the processes related to sampling may be performed by the mathematical calculations (or algorithm) or mental process to thereby select specific samples having a sensor measured value or amount (i.e., a sub-value).  Therefore, this judicial exception is abstract ideal itself and not integrated into a practical application, and also has no significant more beyond the abstract idea.	
Applicant appears to be providing an apparatus and a method for determining the apparatus is associated with a left limb or a right limb of a user based on the data from accelerometer, not a technical solution to a technical problem by proving an improvement to the functioning of computer, or to any other technology or technical field- see MPEP 2106.05(a). Further, Applicant appears to be adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -see MPEP 2106.05(f). Therefore, the Examiner is not persuaded by Applicant’s arguments. 
The Examiner has evaluated that claims and the specification have not found either to provide an improvement to conventional functioning of a computer, or merely uses a computer as a tool to perform an abstract idea -MPEP 2106.05(f). Further, the Examiner believes that the Office action is amended not to be unclear. Therefore, the Examiner maintains the claims are ineligible.

Applicant’s arguments filed 7/18/2022, with respect to the rejection of claims 1-15 under 35 U.S.C. 103 have been fully considered but are moot in view of the new grounds of rejection, which were necessitated by Applicant’s amendment.



Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
 	The 35 USC 101 analysis between each element of claims and its combination is presented in the table below 
Claim number and elements
Judicial exception (Step 2A Prong one)
Practical application (Step 2A Prong two)/ Significantly more (Step 2B)
Claim 1
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
An apparatus configured to be interchangeably worn on a user's left limb or the user's right limb, comprising: 
an accelerometer configured to generate a signal indicative of movement by the user of the limb on which the wrist-worn apparatus is worn; 
a memory comprising instructions;
Step 1: Yes, statutory class
Accelerometer and memory are not a practical application because they are recited at a high level of generality: 
the accelerometer is considered merely a data gathering for the abstract idea; 
the memory is considered merely a high level of generality to store abstract idea itself of software, i.e., instructions.
a processor configured to execute the instructions to: 

A processor is just to apply to a generic computer component.
sample a signal obtained or derived from the accelerometer to generate a plurality of accelerometer samples, each of the plurality of accelerometer samples comprising a respective sub-value; 

compare each of the plurality of accelerometer of a threshold set, and only retaining those of the compared plurality of accelerometer samples that exceed the first threshold;
abstract idea
mental process or mathematical concept
“sample a signal obtained or derived from the accelerometer” is insignificant post-solution activity of selecting samples (i.e., routine data merely gathered) from the signal generated from the accelerometer.

“sampling” and “comparing” processes are indicative of math or mind processes. 
accumulate the retained samples over a period of timthe respective sub-values of the accumulated retained samples [[that]] collectively comprising a first value over the period of time; 


abstract idea
mental process or mathematical concept 
“accumulating the retained samples” is insignificant post solution activity that is indicative of computing the values of the samples. 
compare the first value with a second threshold and a third threshold of the threshold set; and
abstract idea
mental process or mathematical concept
This is more than the abstract idea, but not a practical application.
“compare” process is math or mental process and insignificant post solution activity generically recited.
determine that the apparatus is either associated with a left limb or a right limb based on the comparison,
wherein the apparatus is associated with the right limb when the first value exceeds the second threshold of the threshold set, and wherein the apparatus is associated with the left limb when the first value falls below the third threshold of the threshold set; and 
a display configured to provide the determination that the apparatus is either associated with a left limb or a right limb.
abstract idea
mental process or mathematical concept
“determine” process is insignificant post-activity based on math or mind processes. This is more than the abstract idea, but not a practical application.
“the apparatus is associated with the right limb when the first value exceeds the second threshold of the threshold set, and wherein the apparatus is associated with the left limb when the first value falls below the third threshold of the threshold set” is indicative of math or mind processes.

A display is not a practical application because they are recited at a high level of generality.




	Claims 1 and 2-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 2-14 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below and presented in the above table.
	Step 2A: Prong One
	Regarding Claim 1, the limitations recited in Claim 1, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical calculations and/or the mind, as presented in the above table. Nothing in the claim elements precludes the step from practically being performed in the mind and/or the mathematical calculations. For example, “sample a signal obtained or derived from the accelerometer to generate a plurality of accelerometer samples, each of the plurality of accelerometer samples comprising a respective sub-value” in the context of this claim may encompass merely gathering routine data. Similarly, the limitations of “compare each of the plurality of accelerometer samples to at least a first threshold of a threshold set, and only retaining those of the compared plurality of accelerometer samples that exceed the first threshold”, as drafted, are processes based on the obtained sample or signal that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical concept and/or the mind, as presented in the above table. For example, the limitation of “accumulate the retained samples over a period of time, the respective sub-value of the accumulated retained samples collectively comprising a first value over the period of time” in the context of this claim may encompass manually estimating or calculating the values of samples selected from the signal of the accelerometer by using a known algorithm (mathematical algorithm) (see Step 48 in Fig. 6 of the instant application). For example, “compare the first value with a second threshold and a third threshold of the threshold set” and “determine that the apparatus is either associated with a left limb or a right limb based on the comparison, wherein the apparatus is associated with the right limb when the first value exceeds the second threshold of the threshold set, and wherein the apparatus is associated with the left limb when the first value falls below the third threshold of the threshold set” in the context of this claim may encompass manually estimating or inferring an apparatus placement based on routine data gathered from the accelerometer and a series of the mathematical or mental processes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in mathematical relationships and/or the mind, then it falls within the “Mathematical Concepts” and the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A: Prong Two
The accelerometer is an additional element recited at a high-level of generality to perform an insignificant pre-solution activity for merely gathering routine data (i.e., a signal and samples obtained or derived from it). The memory is an additional element recited at a high-level of generality which is added to store mere instructions to implement an abstract idea on a computer or merely use computer as a tool to perform an abstract idea. The display is an additional element recited at a high-level of generality to perform an insignificant post-solution activity to provide (e.g., show) the determination, where the display may be a general use of a computer to perform conventional functions on a computer or merely use computer as a tool to perform an abstract idea. This judicial exception is abstract ideal itself and not integrated into a practical application. In particular, the specification details use of a generic computing unit to perform the processes using a processor of the apparatus (12 in Fig. 1) to perform “sample a signal obtained or derived from the accelerometer”, “compare each of the plurality of accelerometer samples to at least a first threshold of a threshold set, and only retaining those of the compared plurality of accelerometer samples that exceed the first threshold”, “accumulate the retained samples over a period of time, the respective sub-value of the accumulated retained samples collectively comprising a first value over the period of time”, “compare the first value with a second threshold and a third threshold of the threshold set” and “determine that the apparatus is either associated with a left limb or a right limb based on the comparison, wherein the apparatus is associated with the right limb when the first value exceeds the second threshold of the threshold set, and wherein the apparatus is associated with the left limb when the first value falls below the third threshold of the threshold set” and “provide the determination that the apparatus is either associated with a left limb or a right limb”.  The processor in those processes are recited at a high-level of generality (i.e., as generic computer components and techniques performing a generic computer function of calculating an accumulated value by collectively adding values of all the samples (i.e., routine data gathered from the accelerometer) each of which has a sub-value (i.e., the absolute value of sample |ax| in Fig. 6)  above a first threshold (i.e., the value of parameter x_thresh in Fig. 6) and  analyzing (or estimating) the calculated value to determine if the apparatus is worn in a left limb or a right limb based on the obtained data and the calculated value such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, using the processor of the vehicle management server (10 in Fig. 1) to perform the processes using a processor of the apparatus (12 in Fig. 1) to execute “sample a signal obtained or derived from the accelerometer”, “compare each of the plurality of accelerometer samples to at least a first threshold of a threshold set, and only retaining those of the compared plurality of accelerometer samples that exceed the first threshold”, “accumulate the retained samples over a period of time, the respective sub-value of the accumulated retained samples collectively comprising a first value over the period of time”, “compare the first value with a second threshold and a third threshold of the threshold set” and “determine that the apparatus is either associated with a left limb or a right limb based on the comparison, wherein the apparatus is associated with the right limb when the first value exceeds the second threshold of the threshold set, and wherein the apparatus is associated with the left limb when the first value falls below the third threshold of the threshold set” and “provide the determination that the apparatus is either associated with a left limb or a right limb” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept cannot provide statutory eligibility. Claim 1 is not patent eligible.
Regarding Claims 3-13, the limitations are further directed to an abstract idea, as described in claim 1. For the reasons described above with respect to Claim 1, the judicial exceptions are not meaningfully integrated into a practical application, or amount to significantly more than the abstract idea.

Regarding Claim 14, it is a method type claim, dependent on claim 1 and reciting all the limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dusan (US PGPUB US 2017/0230754 A1, hereinafter referred to as “Dusan”, cited in IDS dated 03/10/2021), in view of Hoque et al. (US PGPUB US 2018/0172441 A1, hereinafter referred to as “Hoque”, cited in IDS dated 10/27/2021).

Regarding Claim 1, Dusan teaches a wrist-worn apparatus (Figs. 1 and 2, wearable electronic device 100) configured to be interchangeably worn on a user's left limb or the user's right limb (Figs. 3A and 3B), comprising: an accelerometer (Fig. 2, sensor 206; Para 0055, “a sensor 206 can be one or more accelerometers, …”) configured to generate a signal indicative of movement by the user of the limb on which the wrist-worn apparatus is worn (Para 0037, “The processing unit can be adapted to determine a position of the wearable electronic device on the body of the user based on one or more signals received from at least one sensor. For example, in one embodiment a limb gesture and/or a limb position may be recognized and the limb wearing the electronic device determined based on the recognized limb gesture and/or position”); a memory (Fig. 2, 202) comprising instructions; and, a processor (Fig. 2, 200) configured to execute the instructions to: 
sample the signal obtained or derived from the accelerometer to generate a plurality of accelerometer samples, each of the plurality of accelerometer samples comprising a respective sub-value (Para 0055, “a signal or signals received from at least one sensor are analyzed to determine which limb of a user is wearing the electronic device”; Para 0130, “an accelerometer of the wearable audio device acquires acceleration data over a period of time …. The accelerometer may sample data at predetermined intervals and/or responsive to events, triggers, or commands by the processing unit. … The signal or signals can be sampled periodically or at select times”. That is, Dosan teaches the accelerometer samples having a respective sub-value is the sample data sampled at predetermined intervals and/or selected times, where each of sample data may have a certain value (e.g., a respective sub-value) of the signal detected or sampled from the accelerometer at predetermined intervals and/or selected times); 
compare each of the plurality of accelerometer samples to a first threshold of a threshold set, and only retaining those of the compared plurality of accelerometer samples that exceed the first threshold (Para 0061, “the raw accelerometer data (i.e., accelerometer samples) can be processed to extract a step count, which is compared with a predetermined threshold. Depending on whether the step count is at or above, or falls below the predetermined threshold, …”);
accumulate the retained samples over a period of time, the respective sub-value of the accumulated retained samples collectively comprising a first value over the period of time (Para 0132, “a processing unit computes an aggregate metric (i.e., accumulating process for calculating the retained samples) based on the acceleration data. In one embodiment, the aggregate metric indicates a net-positive or net-negative acceleration condition over the period of time. … the aggregate metric is computed using a set of accelerometer values from the acceleration data”; Para 0133, “The aggregate metric may correspond to a measure of the trend, pattern, or distribution of the acceleration data”; Para 0135, “each value is classified as either a positive acceleration value or a negative acceleration value”);
determine that the apparatus is either associated with a left limb or a right limb (Para 0036; Para 0073, “a graphical representation of the distribution of the samples measured along the x-axis, the y-axis, and the z-axis, and the histogram can be analyzed to determine which limb of a user is wearing the electronic device”; Para 0141), and 
a display (Fig. 2) configured to provide the determination that the apparatus is either associated with a left limb or a right limb (; Para 0033, “wearable device 200 can include one or more input/output devices, such as a display. … in manipulating data output to the display”; Para 0034, “computing device 300 can be a smart phone device that can be used to display and analyze signals such as motion data”).

Dusan does not explicitly disclose compare the first value with a second threshold and a third threshold of the threshold set, 
determine that the apparatus is either associated with a left limb or a right limb based on the comparison, wherein the apparatus is associated with the right limb when the first value exceeds the second threshold of the threshold set, and wherein the apparatus is associated with the left limb when the first value falls below the third threshold of the threshold set, 
However, Hoque teaches compare the first value with a second threshold and a third threshold of the threshold set (Para 0064, “x-acceleration values (i.e., the first value) 620x of the motion data plot 620 are generally less than or equal to zero (i.e., a threshold)”) ; and determine that the apparatus is either associated with a left limb or a right limb (Para 0064, “the x-axis can be used as the axis of hand to determine whether the wearable devices of the same model are worn on a left or right hand”) based on the comparison (Para 0065, “In some implementations, the first characteristic data (i.e., the first value) can be compared with orientation data (i.e., a threshold set) associated with the wearable device to determine which side the wearable device is worn on. The orientation data can be predetermined based on the device model or type”),
wherein that the apparatus is associated with the right limb when the first value (the x-acceleration values) exceeds the second threshold of the threshold set (Para 0064, the x-acceleration values can be, for example, generally greater than or equal to zero); and 
wherein the apparatus is associated with the left limb when the first value (the x-acceleration values) falls below a third threshold of the threshold set (the x-acceleration values can be, for example, generally less than or equal to zero) (Para. 0064, “Depending on the way the wearable device is worn on the walking individual's wrist, the x-acceleration values can be, for example, generally greater than or equal to zero when the wearable device is worn on the right hand as shown in 610x, and generally less than or equal to zero when worn on the left hand as shown in 620x. Therefore, in this example, the x-axis can be used as the axis of hand to determine whether the wearable devices of the same model are worn on a left or right hand”).

Dusan and Hoque are both considered to be analogous to the claimed invention because they are in the same field of determining an installation position of a wearable electronic device based on signals from a sensor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dusan to incorporate the teachings of Hoque by providing operations of generating accelerometer samples by sampling the signal obtained from an accelerometer and computing aggregate metric of accelerometer data, (taught by Dusan at least at Para 0036, 0055, 0073, 0130-0136, 0138 and 0141), and determining the apparatus is worn in left limb or a right limb in a in a manner of comparing the x-acceleration values (i.e., the first value) with zero (i.e., a second or third threshold), taught by Hoque at least at Para 0064 and 0065.

Regarding Claim 3, Dusan fails to explicitly disclose, but Hoque teaches wherein the processor is further configured to execute the instructions to obtain or derive the signal from a single axis of the accelerometer (x-acceleration values) and determine placement based on a polarity of the first value (Para. 0064, “x-acceleration values 610x of the motion data plot 610 are generally greater than or equal to zero (thus having positive signs), while x-acceleration values 620x of the motion data plot 620 are generally less than or equal to zero (thus having negative signs)”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dusan to incorporate the teachings of Hoque by providing operations of obtaining signals from x axis of the accelerometer and determining a wearable device’s placement based on their polarity (positive or negative signs), taught by Hoque at least at Para 0064.

Regarding Claim 4, Dusan teaches wherein the first threshold is configured such that the retained plurality of accelerometer samples is isolated distribution tails of the signal obtained or derived from the accelerometer (Para 0135, “analyzing a distribution of the acceleration values”), and wherein the first threshold corresponds to a gravitational norm value plus a predefined margin (Para 0136, “A category may be defined as a range of expected values that correspond to an acceleration condition. For example, a category representing a negative acceleration condition may be defined as values from −0.5 g to −1.0 g (i.e., a predefined margin) and a category representing a positive acceleration condition may be defined as values from 0.5 g to 1.0 g (i.e., a predefined margin)”). 

Regarding Claim 5, Dusan teaches wherein the processor is further configured to execute the instructions to filter the samples according further to a fourth threshold, wherein each sample that is greater than the first threshold and less than the fourth threshold comprises one of the accumulated filtered samples (Para 0135 and 0136, “analyzing a distribution of the acceleration values” and “A category may be defined as a range of expected values that correspond to an acceleration condition. For example, a category representing a negative acceleration condition may be defined as values from −0.5 g to −1.0 g (i.e., a predefined margin) and a category representing a positive acceleration condition may be defined as values from 0.5 g to 1.0 g”). As Applicant did not traverse any of the findings of Official Notice in the Non-Final Office Action dated 04/18/2022, the previous OFFICIAL NOTICE is deemed to be admitted prior art (see MPEP 2144.03 (C)) that samples (i.e., defining different thresholds such as “a fourth threshold” and selecting (i.e., filtering) the acceleration values according to the different threshold are common knowledge or well known in the art at the effective filing date, as the different threshold may be determined by adjusting or defining the marginal value, e.g., from −0.5 g to −1.0 g  or from −0.5 g to −1.0 g in the realm of a basic knowledge and common sense based on a user’s interest or purpose.   

Regarding Claim 6, Dusan teaches wherein the period of time comprises a predefined duration and the threshold set comprises a positive value (values from 0.5 g to 1.0 g) and a negative value (values from −0.5 g to −1.0 g) of a predefined acceleration value, or a single value and a sign component (Para 0136, “A category may be defined as a range of expected values that correspond to an acceleration condition. For example, a category representing a negative acceleration condition may be defined as values from −0.5 g to −1.0 g  and a category representing a positive acceleration condition may be defined as values from 0.5 g to 1.0 g”). 

Regarding Claim 8, Dusan teaches wherein the processor is further configured to execute the instructions to update the first value (computes an aggregate metric) as the filtered samples each comprising the respective sub-value are accumulated (Para 0132, “a processing unit computes (i.e., updates) an aggregate metric (i.e., accumulating process for calculating the filtered samples) based on the acceleration data. In one embodiment, the aggregate metric indicates a net-positive or net-negative acceleration condition over the period of time. … the aggregate metric is computed using a set of accelerometer values from the acceleration data”; Para 0133, “The aggregate metric may correspond to a measure of the trend, pattern, or distribution of the acceleration data”).

Regarding Claim 9, Dusan teaches wherein the processor is further configured to execute the instructions to: update the first value only during periods of activity; and detect the periods of activity (Para 0055, “The movement patterns can be detected continuously, periodically, or at select times”) based on one of an average standard deviation of three axes of the accelerometer (Claim 8, “the acceleration data comprises acceleration data measured along three axes of the multi-axis accelerometer”) or a standard deviation of one axis of the accelerometer (Para 0134, “computing the aggregate metric comprises determining a mathematical average (e.g., mean, median, and mode) or other measures of tendency of the acceleration data. Additional statistical measures may be computed to provide more details relating to a mathematical average or measure of tendency, including dispersion, standard deviation, and the like”). 

Regarding Claim 10, Dusan teaches further comprising one or more additional sensors (Para 0113, “additional sensor data may be used to determine the installation position of the wearable audio device”), wherein prior to the activity detection, the processor is further configured to execute the instructions to detect that the apparatus is being worn or carried based on receiving a signal or signals from the one or more additional sensors, (Para 0055, “a signal or signals received from at least one sensor are analyzed to determine which limb of a user is wearing the electronic device”; Para 0112, “the simultaneous acceleration data of two wearable audio devices may be analyzed to determine whether the devices are installed in the ears of a user”). As Applicant did not traverse any of the findings of Official Notice in the Non-Final Office Action dated 04/18/2022, the previous OFFICIAL NOTICE is deemed to be admitted prior art (see MPEP 2144.03 (C)) that prior to the activity detection, detecting where the apparatus is initially worn is common knowledge or well known in the art at the effective filing date, as continuously analyzing the acceleration data includes initial or previous data for the apparatus position prior to the next activity detection. 

Regarding Claim 11, Dusan teaches wherein the processor is further configured to execute the instructions to: determine that the location of the apparatus has changed (acquiring acceleration data over a period of time); and prompt a user, via the display, to provide an indication (Para 0028, “The display 104 may provide an image or video output (i.e., indication) for the electronic device 100”) of whether the apparatus is associated with the left limb or the right limb (Para 0004, “acquiring acceleration data over a period of time using an accelerometer in the wearable audio device. The acceleration data can be transmitted to a processing unit and processed to compute an aggregate metric indicating a net-positive or net-negative acceleration condition over the period of time. The aggregate metric can be processed to determine an installation position of the wearable audio device that indicates whether the wearable audio device is positioned at a right ear or a left ear of a user”). 
In addition, Hoque teaches wherein the processor is further configured by the instructions to: determine that the location of the apparatus has changed (upon receiving the motion data); and prompt a user, via the display, to provide an indication of whether the apparatus is associated with the left limb or the right limb (Para 0019, “Determining the wearing position can also include, for example, automatically detecting whether the individual wearing the device is left-handed or right-handed”; Para 0053, “By analyzing the motion characteristics of wearable device 200 or 201 upon receiving the motion data, the position of wearable device 200 or 201 can be determined automatically”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dusan to incorporate the teachings of Hoque by providing operations of providing an indication of the apparatus position when the apparatus position is changed, i.e., in case where the apparatus position is determined upon receiving and analyzing the motion data, taught by Hoque at least at Para 0019 and 0053.

Regarding Claim 12, Dusan teaches wherein the apparatus comprises a wrist-worn device (Figs. 1 and 2, wearable electronic device 100), and wherein the accumulated samples are for a single axis of the accelerometer (Para 0074, “a signal produced by an accelerometer for the y-axis (i.e., single axis) can be sampled for thirty or sixty seconds, or any other time period”), wherein the processor is further configured to execute the instructions to: determine that the wrist-worn device is either located on a left wrist or a right wrist (Figs. 3A and 3B) when a watchcase (Fig. 1, enclosure 102) of the wrist-worn device is rotated by accumulating additional samples from another axis of the accelerometer to derive a second value (Para 0071, “the signals received from the x-axis are plotted along the horizontal axis and the samples obtained from the y-axis are plotted along the vertical axis”) and (Para 0135-139, “identifying categories for values includes using a statistical classifier or model. … to predict a probability distribution for each value across the categories”; Para 0138, “Once values are assigned to categories, the processing unit determines the aggregate metric based on detecting patterns and/or analyzing the distribution of values. ... if a first category has ten values assigned to it and a second category has one value assigned to it, the aggregate metric may be chosen to represent the first category”; Para 0139, “the processing unit determines the installation position of the wearable audio device based on the aggregate metric …. a positive y-axis acceleration condition corresponds to the left ear being the installation position and a negative y-axis acceleration condition corresponds to the right ear being the installation position”).
Dusan fails to explicitly disclose, but Hoque teaches comparing signs of the first and second values (Para 0063, “the acceleration along the x-axis (“x-acceleration”) can be quite different (e.g., represented by opposite signs of values) for different hands, while the acceleration along the y-axis (“y-acceleration,” e.g., perpendicular to both x- and z-acceleration) can have similar values. … , the acceleration along the y-axis can be different and represented by opposite signs of values while on different hands”); and determine the location of the wrist-worn device based on whether the signs are equal or not equal (Para 0063 “The axis of hand can be used to identify whether the device is worn on the left hand or the right hand, because the acceleration along the axis of hand can be in opposite direction when the device is on the left hand compared to the right hand”; Para 0064, “x-acceleration values 610x of the motion data plot 610 are generally greater than or equal to zero (thus having positive signs), while x-acceleration values 620x of the motion data plot 620 are generally less than or equal to zero (thus having negative signs)”
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dusan to incorporate the teachings of Hoque by providing operations of determining the signs for different axes (taught by Hoque at least at Para 0063), and determining the wrist-worn device’s location based on comparing the determined signs, taught by Hoque at least at Para 0063 and 0064.

Regarding Claim 13, Dusan teaches wherein the processor is further configured to execute the instructions to accumulate the samples as the first value (i.e., a set of accelerometer values) and accumulate additional filtered samples collectively comprising a second value (i.e., a set of accelerometer values) (Para 0132, “a processing unit computes an aggregate metric (i.e., accumulating process for calculating the samples and the additional filtered samples) based on the acceleration data. In one embodiment, the aggregate metric indicates a net-positive or net-negative acceleration condition over the period of time. … the aggregate metric is computed using a set of accelerometer values from the acceleration data”; Para 0133, “The aggregate metric may correspond to a measure of the trend, pattern, or distribution of the acceleration data”; Para 0135, “each value is classified as either a positive acceleration value or a negative acceleration value”), the second value based on a plurality of second sub-value (i.e., a set of accelerometer values).
Dusan fails to explicitly disclose, but Hoque teaches, the limitation related to first and second counters, i.e., the first and second value associated with first and second counters (Para 0058, “a step counter can be used for step detection … A walking data segment can be identified using a property associated with the data segment such as step count. In one example, the data segment is identified as walking data segments when the step count for a data segment is at or above a certain threshold”) corresponding respectively to left and right limb-derived samples that are (Para 0064, “The y-acceleration values (i.e., the second value) of the motion data plots 610 and 620, respectively 610y and 620y, are generally near zero. … x-acceleration values (i.e., the first value) 620x of the motion data plot 620 are generally less than or equal to zero (i.e., a threshold)”).
Neither Dusan nor Hoque explicitly disclose a counter’s operation related to incremented by one and computing a ration measure computing a ratio measure based on the first and second counters. As Applicant did not traverse any of the findings of Official Notice in the Non-Final Office Action dated 04/18/2022, the previous OFFICIAL NOTICE is deemed to be admitted prior art (see MPEP 2144.03 (C)) that a counter’s operation for perform increment in a counter’s number by one and computing a ratio based on the counter’s result are common knowledge or well known in the art at the effective filing date, as performing increment in a counter’s number by one and calculating a certain ratio based the counter’s result is one of general functions of the counter.  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dusan to incorporate the teachings of Hoque by providing operations of deriving samples using the counters and computing a ratio based on the counters, taught by Hoque at least at Para 0058 and 0064.

Regarding Claim 14, it is a method type claim, dependent on claim 1 and having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dusan in view of Hoque, and further in view of Toumazou et al. (US PGPUB US 2018/0172441 A1, hereinafter referred to as “Toumazou”, cited in IDS dated 10/27/2021).
Neither Dusan nor Hoque explicitly disclose the threshold set are derived based on a training period having a duration of greater than a day. However, Toumazou teaches wherein the period of time, the at least first threshold, and the threshold set are derived based on a training period having a duration of greater than a day (Col. 1, lines 60-63, “The processor may be configured to modulate recommendations according to the wearer's behavior determined by the processor for a pre-determined period, such as the same day”). 
Toumazou is considered to be analogous to the claimed invention because it is in the same field of obtaining motion data from wearable device’s sensors and identifying wearer’s position and its duration during a pre-determined period such as the same day. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dusan in view of Hoque to incorporate the teachings of Toumazou by providing operations of determining a training period such as a day long, taught by Toumazou at least at Col. 1, lines 60-63.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866   

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858